NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BRIAN KEITH SAMUEL, DOC #H38159,   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4424
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Andrea M. Norgard of Norgard, Norgard &
Chastang, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.